DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 20 September 2022 has been entered.
Claims 15-27, 29-30 remain pending in the application, wherein claims 16-17, 19, and 21-25 have been amended, claim 28 is canceled, and claim 30 is new.  Support for new claim 30 can be found in claims 15-17.  No new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15, 17, 19, 23-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US Pat. No. 5,882,447, previously cited; hereafter “Kimura ‘447”) in view of Murakami et al. (JP 2013-040380A, previously cited).
Claim 15: Kimura ‘447 teaches a heavy-wall structural steel that can have an H-shape (i.e. a steel section, where the H-shape is considered to have a web central portion connected on each side to flange portions) and that has a flange thickness of about 40 mm or more (Col. 1, lines 10-16).  This thickness overlaps the claimed thickness and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The chemical composition of the steel as taught by Kimura ‘447 is outlined in the table below in comparison to the claimed composition (all in wt%).
Instant claim 15	Kimura ‘447
0.06-0.16% C	0.05-0.18% C (Col. 3, line 52)
1.10-2.00% Mn	1.00-1.80% Mn (Col. 3, line 65)
0.10-0.40% Si	≤0.60% Si (Col. 3, line 58)
0.001-0.50% Cu	0.05-0.60% Cu (Col. 4, lines 49-51)
0.001-0.30% Ni	0.05-0.60% Ni (Col. 4, lines 49-51)
0.001-0.50% Cr	0.05-0.50% Cr (Col. 4, lines 49-51)
0.001-0.20% Mo	0.02-0.20% Mo (Col. 4, lines 49-51)
0.06-0.12% V	0.04-0.15% V (Col. 4, line 25)
0.0050-0.0200% N	0.0040-0.0150% N (Col. 4, line 37)
≤0.040% Al	0.005-0.50% Al (Col. 4, line 7)
≤0.040% P	≤0.20% P (Col. 4, line 12)
≤0.030% S	0.004-0.015% S (Col. 4, line 16)
<0.005% Ti (optional)	0.005-0.015% Ti (Col. 5, lines 20-21)
≤0.05% Nb (optional)	(not disclosed)	
Balance Fe and impurities	Balance Fe and impurities with minor 
	quantity (≤0.022% total) of other elements 
	(Col. 5, lines 13, 20-21, and 35-40)
Each of these ranges (except for Ti) overlaps the claimed ranges.  See MPEP § 2144.05.  The amount of Ti does not specifically overlap the claimed range, but is very close (e.g. the difference between a lower limit of 0.005% as disclosed by Kimura ‘447, outlined above, and <0.005% as recited in instant claim 15) and the courts have held that a prima facie case of obviousness exists where claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP § 2144.05(I).  Kimura ‘447 teaches that V crystallizes as VN and becomes a core for ferrite transformation which results in fine crystal grains and is essential for enhancing strength and toughness (Col. 3, lines 7-12 and Col. 4, lines 26-36).  It would have been obvious to one of ordinary skill in the art that the VN core of ferrite grains would be smaller than the grain size number of the ferrite grains disclosed in Tables 2-1 to 2-6 of Kimura ‘447.  However, Kimura ‘447 does not disclose the size of vanadium precipitates.
In a related field of endeavor, Murakami teaches a high-strength hot-rolled steel sheet for use in parts that require strength, formability, and fatigue characteristics, such as frame parts, etc. (i.e. a structural part) (paragraph before “Background Art”).  Murakami teaches the chemical composition to include 0.05-0.20 mass% C, 1.0-2.5% Mn, ≤2.0% Si, 0.01-1.0% Cu, 0.01-1.0% Ni, 0.01-1.0% Cr, 0.01-1.0% Mo, 0.0005-0.10% V, 0.001-0.10% Al, and 0.02-0.20% Ti and/or 0.02-0.20% Nb (i.e. it would have been obvious to one of ordinary skill in the art to choose 0.02-0.20% Nb and not include Ti based on the teaching that includes “or”) (lower half of second page of description).  Each of these ranges overlap the ranges disclosed by Kimura ‘447 and overlap the instantly claimed ranges.  Murakami teaches that it is necessary to further promote solid solution of VC (i.e. VC is a vanadium precipitate that is a carbide) in precipitated carbides (bottom of third page of description) and the average grain size of precipitated carbides (i.e. including VC) should be less than 6 nm, and preferably less than 5 nm, to improve fatigue strength (fourth page of description).  This average grain size overlaps the claimed range.  See MPEP § 2144.05.  Murakami does not explicitly state the fraction of vanadium precipitates having the disclosed average grain diameter, but it would be reasonable to expect that at least a majority of the vanadium precipitates have the disclosed average diameter (i.e. assuming an approximately normal distribution of sizes as a reasonable approximation, absent an objective showing) and an average grain diameter nearer to 5 nm or less than to 6 nm would result in a larger proportion of vanadium precipitates having the claimed average diameter.  This range (i.e. at least a majority) overlaps the claimed range of more than 70%.  See MPEP § 2144.05.  Alternatively, the percentage of vanadium precipitates is a matter of proportion and the courts have held that a change in proportion would have been obvious, absent an objective showing.  See MPEP § 2144.04(IV)(A).
As Kimura ‘447 and Murakami both teach a structural steel that have similar compositions to each other and to the instantly claimed steel (i.e. both disclose a composition containing a substantially overlapping list of specific elements in overlapping ranges), they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Kimura ‘447 to include where the vanadium carbide (i.e. vanadium precipitates) have an average grain diameter of 6 nm or smaller to improve fatigue strength, as taught by Murakami, and one would have had a reasonable expectation of success.  It also would have been obvious to one of ordinary skill in the art before the effective filing date to expect that at least a majority of the vanadium precipitates have the disclosed average diameter (i.e. assuming an approximately normal distribution of sizes as a reasonable approximation, absent an objective showing) and an average grain diameter nearer to 5 nm or less than to 6 nm would result in a larger proportion of vanadium precipitates having the claimed average diameter, and one would have had a reasonable expectation of success.
Claim 17: Kimura ‘447 teaches a ratio of V/N (i.e. a ratio of vanadium to nitrogen amounts) should preferably be about 5 or more, which overlaps the claimed range.  See MPEP § 2144.05.
Claim 19: Murakami teaches the content of precipitated carbide to be 0.02% or more and the size of V carbides to be 6 nm or less (fourth page of description).  The number density of these precipitates is about 5.6x106 per mm2 (i.e. calculated by using the fraction of 0.02% as an approximation of area fraction and dividing by the square of the size of 6 nm as the approximate area occupied by one precipitate), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 23 and 26: Murakami teaches that the precipitated carbides are present in ferrite and that the steel contains 50-90% ferrite (fourth page of description).  Since ferrite is a majority microstructure of the steel, it would have been obvious to one of ordinary skill in the art that ferrite is present in a core zone of the steel (i.e. the precipitates are distributed in a ferrite phase located in a core zone of the steel).  Murakami teaches that simply dispersing fine precipitated carbides in the ferrite cannot reliably and sufficiently improve the fatigue properties of a heat affected zone, and so the fatigue properties are improved by partially dissolving VC among precipitated carbides (third page of description).  It would have been obvious to one of ordinary skill in the art that the precipitated VC should also be dispersed (i.e. randomly distributed).
Claim 24: Murakami teaches that it is necessary to further promote solid solution of VC (i.e. VC is a vanadium precipitate that is a carbide) in precipitated carbides (bottom of third page of description) and the average grain size of precipitated carbides (i.e. including VC) should be less than 6 nm, and preferably less than 5 nm, to improve fatigue strength (fourth page of description).  This average grain size overlaps the claimed range.  See MPEP § 2144.05.  Murakami does not explicitly state the fraction of vanadium precipitates having the disclosed average grain diameter, but it would be reasonable to expect that at least a majority of the vanadium precipitates have the disclosed average diameter (i.e. assuming an approximately normal distribution of sizes as a reasonable approximation, absent an objective showing) and an average grain diameter nearer to 5 nm or less than to 6 nm would result in a larger proportion of vanadium precipitates having the claimed average diameter.  This range (i.e. at least a majority) overlaps the claimed range of more than 80%.  See MPEP § 2144.05.  Alternatively, the percentage of vanadium precipitates is a matter of proportion and the courts have held that a change in proportion would have been obvious, absent an objective showing.  See MPEP § 2144.04(IV)(A).
Claim 27: Kimura ‘447 teaches a flange thickness of about 40 mm or more (Col. 1, lines 10-16), which overlaps the claimed range.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US Pat. No. 5,882,447, previously cited; hereafter “Kimura ‘447”) in view of Murakami et al. (JP 2013-040380A, previously cited) as applied to claim 15 above, and further in view of Mizoguchi et al. (JP 2016-079443A, previously cited).
Claim 16: The teachings of Kimura ‘447 in view of Murakami regarding claim 15 are outlined above.  Kimura ‘447 teaches a heavy-wall structural steel that can have an H-shape and that has a flange thickness of about 40 mm or more (Col. 1, lines 10-16).  However, Kimura ‘447 and Murakami do not teach the claimed CEV relationship.
In a related field of endeavor, Mizoguchi teaches a high strength H-shaped steel having a wall thickness of 100 mm or more (first page of description).  The steel has a composition of 0.05-0.16 mass% C, 0.80-2.00% Mn, 0.01-0.50% Si, 0.01-0.50% Cu, 0.05-0.50% Ni, 0.01-0.50% Cr, 0.001-0.20% Mo, 0.01-0.10% V, 0.0010-0.0200% N, 0.005-0.100% Al, 0.005-0.030% Ti, and 0.001-0.05% Nb, etc. (middle of second page of description and in greater detail in third through fifth page of description).  Each of these ranges overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP §2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Mizoguchi is silent regarding the content of S and P and so the contents of these elements are considered to be substantially 0%, which overlaps the claimed ranges.  See MPEP § 2144.05.  Mizoguchi teaches that Ceq is an index of hardenability (comparable to the claimed CEV as described in the instant specification, paragraphs 0022-0023), where Ceq = C + Mn/6 + (Cr+Mo+V)/5 + (Ni+Cu)/15, and should be 0.35-0.50 so that the strength and toughness are not decreased (top half of fifth page of description).  The Ceq equation is identical to the claimed CEV equation, and the range of values overlaps the claimed range.  See MPEP § 2144.05.
As both Kimura ‘447 and Mizoguchi teach a high strength H-shaped steel, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the teachings of Murakami-modified Kimura ‘447 to include the Ceq index of hardenability so that strength and toughness are not decreased as taught by Mizoguchi, and one would have had a reasonable expectation of success.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US Pat. No. 5,882,447, previously cited; hereafter “Kimura ‘447”) in view of Murakami et al. (JP 2013-040380A, previously cited) as applied to claim 15 above, and further in view of Kimura et al. (JP 2005-264208A, previously cited; hereafter “Kimura ‘208”).
Claim 18: The teachings of Kimura ‘447 in view of Murakami regarding claim 15 are outlined above.  Kimura ‘447 teaches a heavy-wall structural steel that can have an H-shape and having seismic resistance (Col. 1, lines 10-16).  However, Kimura ‘447 and Murakami do not teach the claimed hardened zone.
In a related field of endeavor, Kimura ‘208 teaches a high strength H-section steel with earthquake resistance (first page of description).  The steel has a chemical composition of 0.01-0.20 mass% C, 0.6-1.6% Mn, ≤0.6% Si, ≤1% Cu, ≤3% Ni, ≤3% Cr, ≤1% Mo, ≤0.3% V, ≤0.1% Al, ≤0.030% P, ≤0.030% S, ≤0.1% Nb, and optionally ≤0.1% Ti, etc. (fourth page of description and in greater detail in fourth through fifth pages of description).  Each of these ranges overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Kimura ‘208 teaches the use of single-sided water cooling to obtain a structure where one surface layer of the inner and outer flange surfaces is a hard layer (i.e. a hardened zone) mainly composed of bainite and/or tempered martensite and the other surface (i.e. a core zone) is a soft layer mainly composed of ferrite (third page of description).  In addition to ferrite, the soft layer may contain a pearlite phase (fourth page of description).  Kimura ‘208 teaches that making one surface layer of the flange a hard layer and the other surface a soft layer, high strength is maintained while maintaining a yield ratio of 80% or more (middle of fourth page of description).
As both Kimura ‘447 and Kimura ‘208 teach a high strength H-section steel with earthquake resistance, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the teachings of Murakami-modified Kimura ‘447 to include where the flange surfaces have a hard layer on one surface and a soft layer on the other surface so that high strength is maintained while maintaining a yield ratio of 80% or more as taught by Kimura ‘208, and one would have had a reasonable expectation of success.

Claims 20-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US Pat. No. 5,882,447, previously cited; hereafter “Kimura ‘447”) in view of Murakami et al. (JP 2013-040380A, previously cited) as applied to claims 15 and 24 above, and further in view of Honeycombe et al. (Metallurgical Transactions 1972, NPL previously cited).
Claim 20: Kimura ‘447 and Murakami each teach a steel composition containing Fe, C, Mo, Ti, Cr, V, etc. as outlined above.  Murakami teaches that it is necessary to further promote solid solution of VC (i.e. VC is a vanadium precipitate that is a carbide) in precipitated carbides (bottom of third page of description), that the precipitated carbides are present in ferrite and that the steel contains 50-90% ferrite (fourth page of description).  However, these references do not teach the claimed bands.
In a related field of endeavor, Honeycombe teaches that ferrite frequently adopts a morphology that contains closely spaced bands of fine alloy carbides, also called interphase precipitation, which has been observed in steels containing V, Mo, Ti, Cr, etc., and that vanadium steels exhibit particularly fine-banded dispersions of vanadium carbides (p. 1101, subsection 2.3).  The precipitate is present in fine parallel bands that can have a spacing of 5-10 nm (i.e. at least part of the vanadium precipitates is arranged in regularly spaced bands) (p. 1102, subsection 2.3).
As Kimura ‘447 and Murakami each teach a steel composition containing V, Mo, Ti, Cr, etc., and Honeycombe teaches a morphology commonly observed in steels containing V, Mo, Ti, Cr, etc., they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the teachings of Murakami-modified Kimura ‘447 to include where the vanadium precipitates are arranged in regularly spaced bands as this morphology is commonly observed in steels containing these elements and is therefore considered a conventionally known feature of such steels, and one would have had a reasonable expectation of success.
Claim 21: Honeycombe teaches that the precipitate (i.e. vanadium precipitate) is present in fine parallel bands that can have a spacing of 5-10 nm and shows a micrograph where the bands have a smaller width than the spacing (p. 1102, subsection 2.3; Fig. 5, copied below).  It would have been obvious to one of ordinary skill in the art that, since the bands have a smaller width than the spacing, substantially all (i.e. about 100%) the precipitates of the bands have a mean diameter that is smaller than the bands, which are smaller than the spacing (i.e. the precipitates are smaller than 5-10 nm), which overlaps the claimed range.  See MPEP § 2144.05.

    PNG
    media_image1.png
    414
    441
    media_image1.png
    Greyscale


Claim 22: Honeycombe teaches both Cr and V as being strong carbide formers (p. 1100, subsection 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date that CrC and VC may coprecipitate since both Cr and V will form a carbide precipitate.  
Claim 25: Honeycombe teaches polyhedral ferrite (i.e. resulting in the randomly distributed precipitates outlined above regarding claims 23-24) as another known microstructure of steels, and in alloy steels containing strong carbide formers the ferrite growth is often restricted by the need of alloying elements to partition by diffusion with the result being that ferrite and carbides frequently coprecipitate (p. 1099, subsection 1).  Honeycombe teaches both Cr and V as being strong carbide formers (p. 1100, subsection 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date that ferrite (i.e. iron), CrC, and VC may coprecipitate since both Cr and V will form a carbide precipitate and the carbides can coprecipitate with ferrite (i.e. iron).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US PGPub. No. 2014/0301889, previously cited).
Claim 30: Ichikawa teaches a high-strength H-beam steel (i.e. a steel section) (paragraph 0001) having a flange thickness of 100 mm or more (paragraph 0013).  The H-beam has a web (ref. char. 6 as denoted in paragraph 0079) and flange (ref. char. 5 as denoted in paragraph 0078) having a flange thickness (ref. char. t2 as denoted in paragraph 0083), shown in Fig. 2 as a central web connected on each side to a flange.  The H-beam steel has a composition of 0.09-0.15% C, 0.80-2.00% Mn, 0.07-0.50% Si, 0.04-0.40% Cu, 0.04-0.40% Ni, 0.20% or less Cr, 0.02-0.35% Mo, 0.01-0.10% V, 0.001-0.0090% N, 0.005-0.040% Al, 0.03% or less P, 0.02% or less S, 0.001-0.025% Ti, 0.01-0.08% Nb, etc. with a balance of Fe and inevitable impurities (paragraphs 0015-0016).  These ranges each overlap the instantly claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Ichikawa teaches Ceq obtained with Equation B (below) should be 0.37-0.50.
	Ceq = C + Mn/6 + (Cr+Mo+V)/5 + (Ni+Cu)/15		(Equation B)
Equation B is identical to the instantly claimed relationship for CEV and the range of values taught by Ichikawa (i.e. Ceq of 0.37-0.50) overlaps the instantly claimed range.  See MPEP § 2144.05.  A ratio of vanadium to nitrogen (i.e. V/N) corresponds to about 1.11-100 (calculated using the ranges disclosed for V and N of 0.01-0.10% V and 0.001-0.0090% N), which overlaps the claimed range for this ratio.  See MPEP § 2144.05.  Ichikawa teaches a substantially identical method of producing the steel H-beam compared to the method of producing the instantly claimed steel section, as follows:
Heating a bloom to a temperature of 1100-1350 °C (Ichikawa, paragraph 0056) compared to feeding a semi-product and reheating at a temperature above 1000 °C (paragraph 0038 of the instant specification).  These temperatures overlap.  See MPEP § 2144.05.
Finishing rolling in hot rolling at temperatures of 930 °C or lower (paragraph 0058) compared to hot rolling with a final rolling temperature of at least 900 °C (paragraph 0038 of the instant specification) or at least 850 °C (paragraph 0040 of the instant specification).  These finish rolling temperatures overlap.  See MPEP § 2144.05.
After finish rolling, apply water cooling such that the rate of cooling is 2.2-15 °C/s in a temperature range of cooling 800 °C to 500 °C (paragraph 0060) compared to cooling so as to quench a surface layer to a maximum surface temperature of 450-650 °C (paragraph 0038 of the instant specification) where cooling may be by means of a fluid such as water (paragraph 0043-0044 of the instant specification).
As outlined above, Ichikawa teaches a substantially identical steel composition treated in a substantially identical manner.  Therefore, the steel H-beam is considered to have the instantly claimed microstructure (i.e. all of the instantly claimed limitations related to the microstructure) because a substantially identical material treated in a substantially identical manner is considered to have substantially identical properties and functions, absent an objective showing.  See MPEP § 2112.01.
While not reciting a singular example of the instantly claimed steel section, it would have been obvious to one of ordinary skill in the art before the effective filing date as the instantly claimed features are considered to be conventionally known or are the result of the substantially identical composition treated in a substantially identical manner, and one would have had a reasonable expectation of success.

Response to Arguments
The amendments to claims 16-17, 19, and 21-25 have overcome each and every indefiniteness previously set forth in the Non-Final Office Action mailed 21 April 2022.  The rejection of claims 16-17, 19, and 21-25 under 35 U.S.C. 112(b) has been withdrawn.
Applicant's arguments filed 20 September 2022 have been fully considered but they are not persuasive for the following reasons:
Applicant argues, see p. 8-9, that the compositions of Kimura ‘447 and Murakami are not similar because of a difference in the content of N.  Kimura ‘447 teaches 0.0070-0.0150% (Col. 4, line 37), whereas Murakami teaches generally that N is an unavoidable impurity (fifth page of description) and embodiments include 0.003% (Table 1).  The lower end of the range taught by Kimura ‘447 (i.e. 0.0070%) and the embodiments taught by Murakami (i.e. 0.003%) are close (i.e. a difference of 0.004%, particularly in view of the allowable range taught by Kimura ‘447 as being as high as 0.0150%) and the courts have held that a prima facie case of obviousness exists where ranges do not overlap but are merely close (i.e. the amounts are similar since they are obvious).  See MPEP § 2144.05.  Furthermore, Murakami generally teaches N to be an unavoidable impurity (i.e. ranges for impurities would be regarded in the art as a balance of the effects of its presence and the costs of removing it from the composition) and is not limited only to specific embodiments.  See MPEP § 2123(I).
Applicant argues, see p. 9, that Kimura ‘447 and Murakami would not be combined by one of ordinary skill in the art because of a difference in microstructures.  However, Kimura ‘447 teaches where the microstructure may be ferrite-pearlite-bainite (Col. 5, line 66 to Col. 6, lines 2) and Murakami discloses the steel to include ferrite and bainite (third and fourth pages of description).  Murakami is silent regarding pearlite, which means that its presence is not specifically excluded so long as the other microstructures are present as disclosed (i.e. 50-90% ferrite, 10-50% bainite, and less than 10% martensite + retained austenite; fourth page of description; i.e. the minimum amounts, such as 50% ferrite and 10% bainite, would allow that other microstructures could be present though not explicitly provided for).  Therefore the microstructure of Murakami is considered to be compatible with the teachings of Kimura ‘447.
Applicant argues, see p. 9, that the processes disclosed by Kimura ‘447 and Murakami are different because of a difference in cooling rate.  However, the argued cooling rate of Kimura ‘447 (i.e. about 0.2-2.0 °C/sec from Col. 7, lines 3-11) is for a gentle cooling including an interruption of the cooling process at a high temperature whereas Kimura ‘447 also teaches alternatively air-cooling to room temperature (i.e. without gentle cooling) which will prevent distortion while uniform and excellent strength can be achieved (Col. 6, lines 56-61).
Applicant argues, see p. 9-10, that the size of vanadium precipitates is critical as disclosed in paragraph 0032 of the instant specification and that Kimura ‘447 in view of Murakami does not recognize vanadium precipitates as result-effective variables for hardening effect and tensile strength, and consequently does not teach or suggest the vanadium precipitates having a mean diameter below 6 nm as recited in claim 15.  However, the cited paragraph of the instant application (i.e. paragraph 0032 of the instant specification) does not give evidence for a criticality of the size of the vanadium precipitates.  See MPEP § 2144.05(III)(A).  Additionally, hardening effect and tensile strength are not claimed features of the independent claims and any criticality or unexpected results must be commensurate in scope with the claims.  See MPEP § 716.02(d).  Furthermore, the argument regarding being first recognized as a result-effective variable as recited in MPEP § 2144.05(II)(B) pertains to optimization within prior art conditions or through routine experimentation.  However, the rejection is not based on routine experimentation or optimization since Murakami explicitly teaches that the average grain size of precipitated carbides (i.e. including vanadium carbides, which are a vanadium precipitate as outlined above regarding claim 15) should be less than 6 nm to improve fatigue strength (fourth page of description).  It is noted that arguments regarding the mean diameter of vanadium precipitates are repeated on p. 10, 11, and 12.
Applicant argues, see p. 10, that Mizoguchi is compositionally distinct from Kimura ‘447 because Mizoguchi teaches addition of 0.0003-0.0040% Ca, which is not disclosed by Kimura ‘447.  However, as outlined above and in the paragraph spanning p. 11-12 of the Non-Final Office Action mailed 21 April 2022, the composition taught by Mizoguchi overlaps for the contents of C, Mn, Si, Cu, Ni, Cr, Mo, V, N, Al, Ti, and Nb.  Having small amounts of additional elements (i.e. such as the argued 0.0003-0.0040% Ca) would be considered a variant and does not negate the similarity of the overall composition.  Additionally, the amount of Ca does not factor into the compositional relationships (i.e. the equation regarding Ceq taught by Mizoguchi or the instantly claimed relationship of CEV), and Mizoguchi teaches that Ceq is an index of hardenability that is determined by a known equation (i.e. the relationship is known and not necessarily specific only to the composition taught by Mizoguchi) (fifth page of description).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784